                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    UNITED STATES OF AMERICA,                             CASE NO. CR18-0015-JCC
10                             Plaintiff,                   MINUTE ORDER
11            v.

12    JERMAINE L. HICKLES,

13                             Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion for a scheduling order
18   governing claims to preliminarily forfeited firearms (Dkt. No. 43). The Court finds that entry of
19   an order setting a discovery schedule, a motions deadline, and a hearing date is appropriate. The
20   Court will permit discovery and entertain motions related to third-party claims pursuant to
21   Federal Rule of Criminal Procedure 32.2(c)(1) and, to the extent an evidentiary hearing on a
22   third-party claim is required, will conduct a hearing pursuant to 21 U.S.C. § 853(n)(2), (4)–(6).
23          The Court ORDERS as follows:
24          1) The United States, Emerson Jones, Quinn Patrick, Phillip Anderson, Jeffrey Krausse,
25                 and any additional third-party claimants (collectively “the Parties”) may engage in
26                 discovery related to the third-party claims. The discovery period closes on February


     MINUTE ORDER
     CR18-0015-JCC
     PAGE - 1
 1            4, 2019;

 2         2) Thereafter, the Parties shall file any dispositive motions no later than March 6, 2019;

 3            and

 4         3) If necessary, an evidentiary hearing will be held on third-party claims at 9 a.m. on

 5            April 23, 2019.

 6         DATED this 28th day of November 2018.

 7                                                        William M. McCool
                                                          Clerk of Court
 8
 9                                                        s/Tomas Hernandez
                                                          Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR18-0015-JCC
     PAGE - 2
